     Case: 4:19-cv-03087-NCC Doc. #: 20 Filed: 04/02/20 Page: 1 of 2 PageID #: 67



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

KARL THOMAS YOUNG,                                     )
                                                       )
         Plaintiff,                                    )
                                                       )
v.                                                     )       Case No. 4:19-CV-03087-NCC
                                                       )
LIFE INSURANCE COMPANY                                 )
OF NORTH AMERICA,                                      )
                                                       )
         Defendant.                                    )

                                PLAINTIFF’S MOTION FOR DISCOVERY

         COMES NOW Plaintiff, by and through undersigned Counsel, and for his Motion for

Discovery states as Follows:

         1. The Parties disagree on the scope of discovery in this ERISA action and the Court

             ordered the Plaintiff to file a Motion for Discovery.

         2. Plaintiff Files a Memorandum of Law in Support of this Motion and incorporates the

             same herein by reference.

         WHEREFORE, Plaintiff Karl Young prays this Court enter an Order permitting the

discovery sought in Plaintiff’s Memorandum of Law in Support of His Motion for Discovery, and

for all other relief this Court deems just and proper at this time.

                                                       GALLAGHER DAVIS, L.L.P.


                                                       /s/ Adam J. Olszeski
                                                       Matthew R. Davis
                                                       Adam J. Olszeski
                                                       Gallagher Davis, LLP
                                                       2333 S. Hanley Road
                                                       St. Louis, MO 63144
                                                       (314) 725-1780
                                                       (314) 725-0101 Fax
                                                       matt@gallagherdavis.com
                                                       adam@gallagherdavis.com

                                             Page 1 of 2
                                     Case No. 4:19-cv-03087-NCC
  Case: 4:19-cv-03087-NCC Doc. #: 20 Filed: 04/02/20 Page: 2 of 2 PageID #: 68




                                   CERTIFICATE OF SERVICE
       The undersigned counsel hereby certifies that on the 2nd day of March, 2020 a copy of the
foregoing was served via the Court’s electronic filing system, upon all counsel of record.

                                                   /s/Adam J. Olszeski




                                          Page 2 of 2
                                  Case No. 4:19-cv-03087-NCC
